Case 19-44960       Doc 38      Filed 11/15/19 Entered 11/15/19 12:27:31           Main Document
                                             Pg 1 of 5


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI



In Re:                                        )
         HERBERT, KIMBERLEY                   )       Chapter 7 -- Liquidation
                                              )       Case No: 19-44960-399
                                              )
                        Debtor                )       Hearing Date: December 5, 2019
                                              )       Hearing Time: 2:00 p.m.
                                              )       Response Due: November 28, 2019
                                              )       Location: United States Bankruptcy Court
                                              )       Thomas F. Eagleton Courthouse
                                              )       111 South Tenth Street, Floor 5,
                                              )       North Courtroom, St. Louis, MO


                          MOTION TO SELL REAL ESTATE FREE
                          AND CLEAR OF LIENS AND INTERESTS


      WARNING: THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE BY [November 28,
2019] . YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE
GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE
GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION
AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
THE DATE IS SET OUT ABOVE. UNLESS THE PARTIES AGREE OTHERWISE, THE
COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

         COMES NOW Trustee, Fredrich J. Cruse, and for his Motion to Sell Real Estate located at

153 Amiot Court, Saint Louis, Missouri, states to the Court as follows that:

         1.     The court has jurisdiction in regard to this matter pursuant to 28 U.S.C. §§151, 157,

                and 1334 and Local Rule 9.01 (b) of the United States District Court for the Eastern

                District of Missouri.
Case 19-44960   Doc 38         Filed 11/15/19 Entered 11/15/19 12:27:31                                 Main Document
                                            Pg 2 of 5


      2.    Debtor Kimberley Herbert filed a Voluntary Petition for Relief under the provisions

            of Chapter 7 -- Liquidation of Title 11 of the United States Code on October 18,

            2019.

      3.    The Trustee was appointed Chapter 7 Trustee of Debtor's bankruptcy estate.

      4.    One of the assets listed on Debtors Schedules which inured to the bankruptcy

            estate was Debtor's Real Estate at 153 Amiot Court, Saint Louis, Missouri, with a

            Value of $309,404.00.

      5.    The Trustee is informed and believes that the Property is subject to the mortgage

            in the approximate amount of $275,319.99

      6.    The Debtor has claimed a $15,000.00 Homestead exemption against said property.

      7.    The legal description of this property in its entirety is as follows:

                Lot 28 of Mill Ridge Villas, a subdivision in Saint Louis County, Missouri, according
                to the plat thereof recording Plat Book 355 Page 758 of the Saint Louis County
                Records.


      8.    On November 5, 2019, the Court entered an Order authorizing the Trustee to hire

            Real Estate Agent John Milonas to List the Property for sale.

      9.    The Trustee has entered into a Residential Sale Contract with Thomas M. And

            Elizabeth A. Loudon to buy Real Estate in 153 Amiot Court Saint Louis, MO 63146,

            for a purchase price of Three Hundred Twenty Thousand and no/100 ($320,000.00)

            Dollars.

      10.   The Trustee believes this represents the fair market value of said Real Estate.

      11.   Trustee believes this sale to be in the best interest of the bankruptcy estate.

      13.   Trustee proposes to transfer the Real Estate by Trustee’s Deed to Thomas M.

            Loudon and Elizabeth A. Loudon, for the net sum of Three Hundred Twenty

            Thousand and no/100 ($320,000.00) Dollars, paying the following expenses or

            adjusting the purchase price at closing for tax proration for current year taxes,

            Realtor Commissions, Title fees and other necessary expenses from the sale, to be
Case 19-44960      Doc 38    Filed 11/15/19 Entered 11/15/19 12:27:31             Main Document
                                          Pg 3 of 5


              filed with the court in the Trustees Report of Sale upon closing.

       14.    Pursuant to 11 U.S.C. §363(f), the sale will be free and clear of any liens and/or

              encumbrances on the property, all liens and/or to the proceeds in the hand of the

              Trustee

       15.    Liens, if any, will attach to the proceeds of the sale.

       16.    The Trustee requests an Order approving the Trustee's Motion to Sell Assets of the

              Estate free and Clear of Liens and Encumbrances to be effective immediately with

              no stay of enforcement of this Court's Order pursuant to Federal Rule of Bankruptcy

              Procedure 4001 (a)(3).

       WHEREFORE, Trustee prays for an Order of the Court approving the sale of said Real 153

AMIOT COURT SAINT LOUIS, MO to Thomas M. Loudon and Elizabeth A. Loudon , for a purchase

price Three Hundred Twenty Thousand and no/100 ($320,000.00) Dollars; that the Trustee be

authorized to execute any and all documents necessary to effectuate the sale and transfer the

Property; and that the Trustee may be permitted to adjust the purchase price at closing for any

accrued real estate taxes, and closing costs and for such other and further relief as is meet and

proper in the premises.




Dated:November 15, 2019                      /S/Fredrich J. Cruse
                                             Fredrich J. Cruse ED # 23480MO
                                             Attorney at Law      WD/MO Bar # 23480
                                             718 Broadway
                                             P. O. Box 914
                                             Hannibal, Missouri 63401
                                             Telephone: (573) 221-8333
                                             Fax: (573) 221-1448
                                             Email: trustee@cruselaw.com
Case 19-44960         Doc 38      Filed 11/15/19 Entered 11/15/19 12:27:31                   Main Document
                                               Pg 4 of 5


                                        CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed electronically on November
15, 2019 with the United States Bankruptcy Court, and has been served on the parties in interest via e-mail
by the Court’s CM/ECF System as listed on the Court’s Electronic Mail Notice List.

        I certify that a true and correct copy of the foregoing document was filed electronically with the United
States Bankruptcy Court, and has been served by Regular United States Mail Service, first class, postage fully
pre-paid, addressed to the parties listed below on November 15, 2019:


Capital One Auto Finance, a division of Capi 4515 N Santa Fe Ave. Dept. APS Oklahoma City, OK
73118-7901
Home Point Financial Corporation 394 Wards Corner Rd Ste 180 Loveland, OH 45140-8362
Mill Ridge Villas Homeowners Association Elia M. Ellis, LLC 7777 Bonhomme Ave Ste 1910 Clayton, MO
63105-1911
Missouri Department of Revenue Bankruptcy Unit PO Box 475 301 W High St Jefferson City, MO 65101-1517
PRA Receivables Management LLC PO Box 41021 Norfolk, VA 23541-1021
111 South Tenth Street Fourth Floor St. Louis, MO 63102-1125
Account Resolution Corp. 700 Goddard Avenue Chesterfield, MO 63005-1100
Advantage PO Box 8833 Wilmington, DE 19899-8833
Alltran Financial, LP PO Box 722929 Houston, TX 77272-2929
Ameren Missouri Bankruptcy M.C. 310 PO BOX 66881 Saint Louis MO 63166-6881
Ameren UE 1132 Locust Street Saint Louis, MO 63101
American Express PO Box 981535 El Paso, TX 79998-1535
American Express PO Box 981537 El Paso, TX 79998-1537
American Express National Bank c/o Becket and Lee LLP PO Box 3001 Malvern PA 19355-0701
BARNES JEWISH HOSPITAL PO BOX 958410 SAINT LOUIS MO 63195-8410
Barclays Bank Delaware PO Box 8803 Wilmington, DE 19899-8803
Bryant State Bank 500 E. 60th Street Sioux Falls, SD 57104-0478
California Franchise Tax Board PO Box 942687 Sacramento, CA 94267-0001
Capital One Attn: General Correspondence PO Box 30281 Salt Lake City, UT 84130-0281
Capital One Attn: General Correspondence PO Box 30285 Salt Lake City, UT 84130-0285
Capital One Auto Finance 7933 Preston Road Plano, TX 75024-2302
Capital One Bank (USA), N.A. by American InfoSource as agent PO Box 71083 Charlotte, NC 28272-1083
CarMax Finance PO Box 440609 Kennesaw, GA 30160-9511
Carmax Auto Finance 225 Chastain Meadows Court Ste 210 Kennesaw, GA 30144-5942
Cavalry SPV I, LLC 500 Summit Lake Drive, Ste 400 Valhalla, NY 10595-2321
Citi PO Box 6077 Sioux Falls, SD 57117-6077
Citicards CBNA PO Box 6241 Sioux Falls, SD 57117-6241
Consumer Collection Management P.O. Box 1839 Maryland Heights, MO 63043-6839
Credit One PO Box 98878 Las Vegas, NV 89193-8878
Credit One Bank P.O. Box 98872 Las Vegas, NV 89193-8872
DISCOVER FINANCIAL SERVICES LLC PO BOX 3025 NEW ALBANY OH 43054-3025
Discover Bank Discover Products Inc PO Box 3025 New Albany, OH 43054-3025
Dr. Greg Berg 1235A Queens Court Saint Peters, MO 63376
Dr. Mark Tullman 3009 N Ballas Road Saint Louis, MO 63131-2323
Driver License Bureau 301 W High Street Room 470 Saint Louis, MO 63105
Equifax 1550 Peachtree St NW Atlanta, GA 30309-2468
Experian 475 Anton Blvd. Costa Mesa, CA 92626-7037
FNB Omaha PO Box 3412 Omaha, NE 68103-0412
FIRST SAVINGS BANK PO BOX 5096 SIOUX FALLS SD 57117-5096
First BankCard PO Box 3331 Omaha, NE 68103-0331
First National Bank of Omaha c/o BQ & Associates, PC, LLO 14211 Arbor Street, Suite 100 Omaha, NE
68144-2312
First National Credit 500 E 60th Street North Sioux Falls, SD 57104-0478
Case 19-44960       Doc 38      Filed 11/15/19 Entered 11/15/19 12:27:31              Main Document
                                             Pg 5 of 5


Home Point Financial PO Box 619063 Dallas, TX 75261-9063
Home Point Financial Corporation 11511 Luna Road, Suite 300 Farmers Branch, TX 75234-6451
Hood & Stacy P.A. PO Box 271 Bentonville, AR 72712-0271
Internal Revenue Service Centralized Insolvency Operation P.O. Box 7346 Philadelphia, PA 19101-7346
JP Morgan Chase PO Box 469030 Denver, CO 80246-9030
JPMCB Card Services PO Box 15369 Wilmington, DE 19850-5369
JPMorgan Chase Bank, N.A. s/b/m/t Chase Bank USA, N.A. c/o National Bankruptcy Services, LLC P.O. Box
9013 Addison, Texas 75001-9013
Jordan Marie Heiliger 14211 Abor St. Suite 100 Omaha, NE 68144-2312
LTD Fiancial Services 3200 Wilcrest Suite 600 Houston, TX 77042-6000
LVNV Funding, LLC Resurgent Capital Services PO Box 10587 Greenville, SC 29603-0587
MERRICK BANK Resurgent Capital Services PO Box 10368 Greenville, SC 29603-0368
Marriott Bonvoy PO Box 151233 Wilmington, DE 19850
Medical Diagnostic Imaging 226 S. Woods Mill Road Saint Louis, MO 63141
Mercury Card 1415 Warm Springs Rd. Columbus, GA 31904-8366
Merrick Bank PO Box 660702 Dallas, TX 75266-0702
Merrick Bank PO Box 9201 Old Bethpage, NY 11804-9001
Mill Ridge Villas HOA 242 Old Sulphur Springs Rd. Ballwin, MO 63021-5353
Missouri Department of Revenue Collection Enforcement Taxation Division P.O. Box 854 Jefferson City, MO
65105-0001
Missouri Department of Revenue PO Box 475 301 W High St Jefferson City MO 65101-1517
Office of The United States Trustee Thomas Eagleton U.S. Courthouse 111 S. 10th Street, 6th Floor Saint
Louis, MO 63102-1125
Office of US Trustee 111 S Tenth St, Ste 6.353 St. Louis, MO 63102-1127
PORTFOLIO RECOVERY ASSOCIATES LLC PO BOX 41067 NORFOLK VA 23541-1067 preferred
Region 7 Coordinator, Office of Regional U.S. Environmental Protection Agency 901 N 5th Street Kansas
City, KS 66101-2798
Robin Flores 153 Amiot Court Saint Louis, MO 63146-2033
Sequium Asset 1130 North Chase Parkway Suite 150 Marietta, GA 30067-6429
Show Mastercard PO Box 5161 Sioux Falls, SD 57117-5161
Simm Associates 800 Pencader Drive Newark, DE 19702-3354
St Lukes Hospital c/o Consumer Collection Management PO Box 1839 Maryland Heights, MO 63043-6839
St. Luke's Hospital 232 S. Woods Mill Road Chesterfield, MO 63017-3485
Synchrony Bank PO Box 5138 Lutherville Timonium, MD 21094-5138
Tef Bank 200 Lake Street East Wayzata, MN 55391-1690
TransUnion PO Box 2000 Crum Lynne, PA 19022
US Attorney - Eastern District of MO Thomas Eagleton U.S. Courthouse 111 S. 10th Street, 20th Floor Saint
Louis, MO 63102-1125
Jack Justin Adams Adams Law Office 1 Mid Rivers Mall Dr, Ste #200 St. Peters, MO 63376-4322
Kimberley Herbert 153 Amiot Court Saint Louis, MO 63146-2033




Dated:November 15, 2019                         /S/Fredrich J. Cruse
                                                Fredrich J. Cruse ED # 23480MO
                                                Attorney at Law      WD/MO Bar # 23480
                                                718 Broadway
                                                P. O. Box 914
                                                Hannibal, Missouri 63401
                                                Telephone: (573) 221-8333
                                                Fax: (573) 221-1448
                                                Email: trustee@cruselaw.com
